Title: To George Washington from Timothy Pickering, 21 March 1796
From: Pickering, Timothy
To: Washington, George


          
            March 21. 1796.
          
          The Secretary of State respectfully returns to the President his report on the claims of the Cohnawagas, or Seven Nations

of Canada, with the draught of a letter which he thinks proper to go from the department of war, with the report, to the Governor of New-York. The Secretary also transmits a press copy of the report, to be lodged in the war-Office, which will enable the Secretary of War to dispatch the original this day by post. The Governor may then be prepared to give an answer to the deputation as soon as they reach New-York. And it is of consequence to the deputation not to be detained in that city; because the Commissioners of the State, at the treaty, told the Cohnawagas that they were not to reckon on the State to defray the expences of any more of their deputations.
          The Secretary supposes it will be necessary to make a present of two hundred and fifty or three hundred dollars to Colo. Lewis and the rest of the deputies, to enable them to return to Cohnawaga. And if this be given them to-day, they may certainly leave this city to-morrow-morning. Mr Francis, on notice, will have their passages engaged.
          
            Timothy Pickering
          
        